In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00213-CR

GABRIEL ESTRADA, Appellant                 §   On Appeal from Criminal District
                                               Court No. 2
                                           §
                                               of Tarrant County (1517268D)
                                           §
V.                                             March 11, 2021
                                           §
                                               Memorandum Opinion by Chief Justice
                                           §   Sudderth
THE STATE OF TEXAS
                                           §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We modify the trial court’s judgment and

incorporated order to withdraw funds to delete the fines and affirm the judgment as

modified. It is ordered that the judgment of the trial court is affirmed as modified.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By __/s/ Bonnie Sudderth_______________
                                          Chief Justice Bonnie Sudderth